Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed 22 July, 2022. As filed, Claims 1-4, 6, 13-20, 27-69 are pending. Claim 5, 7-12, 21-26 are cancelled. 
A complete response to this Office Action should include cancellation of non-elected subject matter or other appropriate action.
Priority
This application filed 12/08/2021 is a national stage entry of PCT/CA2020/050824 , International Filing Date: 06/12/2020 PCT/CA2020/050824 Claims Priority from Provisional Application 62/860,382, filed 06/12/2019; PCT/CA2020/050824 Claims Priority from Provisional Application 62/891,013, filed 08/23/2019. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 12/08/2021, 02/17/2022, have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election of Group II, claims 20, 27-31, 33, 35, 37, 39, 41, 43, 45, 47, 49, 51, 53, 55, 57, 59, 61, 63, 65, and 67 in the reply filed on 07/22/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Applicant’s election without traverse of  the species of triethylamine (TEA) and the salt produced is CBDA-triethylamine salt of formula I (formula 1 in claim 29).
The elected species of TEA and CBDA-TEA salt read on claims 20, and 27-29.
Claims 1-4,6,13,19,30,32,34,36,38,40,42,44,46,48,50,52,54,56,58,60,62,64,66,68,69,  are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 31, 33, 35, 37, 39, 41, 43, 45, 47, 49, 51, 53, 55, 57, 59, 61, 63, 65, and 67 are withdrawn from further consideration as being drawn to a nonelected species.
Claims 20, and 27-29 will be examined on the merits herein.
Claim Objections
Claim 20 is objected to for being written in improper Markush format. the recitation in claim 20 for listing the amine “said amine is” should be changed to “said amine is selected from the group consisting of”. See MPEP 803.02. “A Markush-type claim recites alternatives in a format such as "selected from the group consisting of A, B and C." Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over  CA2866787 , April 2013  also published as WO 2013/045115 April  2013 by Herkenroth (cited by Applicant in IDS; the rejection is based on the WO’115 publication).
The ‘115 publication  teach process for the extraction of natural cannabinoid carboxylic acids such as CBDA  and salts thereof from plant material, wherein CBDA is converted into a salt of NH4+ or of a primary, secondary, tertiary or quaternary organic ammonium ion such as N,N-dicyclohexylamine-H+, N,N- dicyclohexyl-N-ethylamine-H+, morphine, methadone and hydromorphone (abstract; [0001]- [0053]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The ‘115 publication teach on [0061] that suitable bases for the formation of crystalline salts  are primary, secondary and tertiary organic amines with up to 48-Carbon atoms.
Regarding instant claims 20, 27, 28 the reference discuss that CBDA is extracted from industrial hemp with solvents including alkane e.g. petroleum ether,  lower alcohols or acetone which corresponds to the organic solvent solution of instant claims  [0046]-[0048].
The extract is concentrated, then it is treated with dicyclohexylethylamine and stirred for 24h at 0ºC. The dicyclohexylamine salt of CBDA crystallizes, is filtered out and washed with ice-cold isopropanol, crystallized, filtered washed and dried to give the CBDA amine salt (Example on  [0068]). The ‘115 publication teach that the process which entails extraction of cannabinoid carboxylic acids  from plant material with solvent, adding solve to adjust concentration of components, adding amine, separating the precipitated amine salt, washing and drying,  is applicable for other cannabinoid carboxylic acids using a variety of amines: primary, secondary, tertiary or quaternary organic ammonium ion ([0070]-[0072]). The crystalline salts are recrystallized using a lower alcohol, ketone, nitrile, ester or ether ([0075]).
The method of the present application differs from the method described in the ‘115 publication  in that prior art teach does not teach preparative example of  amines listed in claim 20 for the formation of CBDA amine salt, instead, the preparative examples of amine include dicyclohexylamine for the formation of the dicyclohexylamine salt CBDA (cannabidiolic acid).
A prima facie case of obviousness based on structure exists if the prior art suggests to one of ordinary skill in the art to make the substitution or modification. In re Tabor, 502 F.2d 775 (CCPA 1974).  It has been held several times that structurally similar compounds are obvious over one another.  See, e.g., In re Payne, 606 F.2d 303, (CCPA 1979) (An obviousness rejection based on similarity in chemical structure and function entails motivation of one skilled in the art to make the claimed compound with an expectation that compounds similar in structure will have similar properties.  When prior art compounds essentially "bracket" the instantly claimed compound, one of ordinary skill in the art would clearly be motivated to make the claimed compound.).

MPEP 2141 provides that exemplary rationales that may support a conclusion of
obviousness include (E) " Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In the instant case, before the effective filing date of the claimed invention, one of ordinary skill in the art would have an expectation of success in making and using the claimed CBDA amine salts by using a tertiary or  secondary amine or cyclohexylamine as claimed because of the structural similarity between the prior art and the instantly claimed amine and a suggestion to try various tertiary or  secondary amine or cyclohexylamine. In other words, the  ‘115 publication which describe a process for making CBDA amine salt by same steps as claimed process, which entails using tertiary amine, for preparation of CBDA amine salt  and  the prior art  as a whole suggests that other tertiary or secondary amine may be used for formation of CBDA-amine salt, that would have motivated the skilled artisan to utilize the process disclosed by the ‘115 publication and to use other tertiary amine such as triethylamine, or methyldicyclohexylamine which is structurally similar to dicyclohexylamine exemplified in the experimental procedure of the prior art and have reasonable expectation of success in obtaining claimed  CBDA-amine salts. In the interest of generating additional compounds that have the same utility as the compounds taught by the prior, a person having ordinary skill in the art would be motivated to utilize the process of the prior art and to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the desired utility.
The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Conclusion
Claims 20, and 27-29 are rejected. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622